Citation Nr: 0924010	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent disabling for service-connected hypertension.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to 
February 1984, during peacetime and the Vietnam Era.  He 
served in Vietnam from July 16, 1968, to June 13, 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA), Pittsburgh, Pennsylvania, Regional 
Office (RO), which denied a compensable evaluation for the 
Veteran's service-connected hypertension, and denied service 
connection for postoperative residuals of lumbar laminectomy, 
and high cholesterol.  The Veteran disagreed with the rating 
decision regarding these issues and subsequently perfected an 
appeal. 

In December 2006, the Board denied the claim of service 
connection for high cholesterol, and remanded the remaining 
issues to the RO for additional development, including a VA 
examination to assess the current severity of the Veteran's 
service-connected hypertension.  That development was 
completed and the case was returned to the Board for 
appellate review.    

In a March 2009 rating decision, the RO granted an increased 
evaluation of 10 percent for the hypertension, effective 
March 1, 1984 (prior to the date of claim).  Although the RO 
granted a compensable evaluation for the Veteran's service-
connected hypertension disability, a 10 percent disabling 
evaluation is less than the maximum available evaluation; 
thus, the issue of entitlement to an increased evaluation for 
hypertension remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The RO also granted service connection for the Veteran's 
lumbar spine disability, and assigned a 20 percent evaluation 
effective September 8, 2003.  See March 2009 Rating Decision.  
Thus, the issue of entitlement to service connection for 
postoperative residuals of lumbar laminectomy, is no longer 
on appeal as essentially the benefit on appeal has been 
granted.  

The Veteran has not selected a representative through a power 
of attorney.  As such, the Board finds that the Veteran 
wishes to proceed without representation.    


FINDINGS OF FACT

1.  Hypertension is not manifested by diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more; these criteria are not nearly approximated either.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected hypertension disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.    


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for the Veteran's service-connected hypertension 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the Veteran with VCAA notice in May 
2003, December 2004, and March 2007 letters.  These letters 
informed the Veteran of what evidence was required to 
substantiate his increased evaluation claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  
In March 2007 and April 2009 letters, and the March 2009 
Supplemental Statement of the Case, the RO advised the 
Veteran as to how disability ratings and effective dates are 
awarded, as required in Dingess.  19 Vet. App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the Veteran. 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on the notice that was 
provided to the Veteran during the course of his appeal.  In 
particular, the May 2003 letter informed the Veteran of the 
need to submit evidence that his hypertension disability has 
increased in severity.  The Veteran was also informed of the 
relevant applicable rating criteria under which his 
hypertension disability may be rated, including Diagnostic 
Codes 7101 (hypertensive vascular disease) in the Statement 
of the Case (SOC) and the March 2009 Supplemental Statement 
of the Case (SSOC).  In March 2007 and April 2009 notice 
letters, VA also informed the Veteran that ratings from zero 
to 100 percent are assigned to disabilities and provided 
additional examples of pertinent evidence he could submit.

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his hypertension disability has on his employment and 
daily life.  Specifically, at his January 2009 VA 
examination, the Veteran reported that he had dizziness, nose 
bleeds, chest pain and tightness, nervousness, irritation, 
finger tremors, and hot flashes due to his hypertension 
disability.  

For the foregoing reasons, the Board finds that VA's failure 
to provide the Veteran with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

Further, the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased 
evaluation claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased evaluation claim and given ample 
time to respond.  The information submitted by the Veteran 
exemplifies the Veteran's knowledge of what he had to 
demonstrate in order to acquire an increased rating for his 
disability.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication of the claim.

The Board observes that the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the Veteran.  Thus, the 
Board finds that any error in the timing of the Veteran's 
notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including private medical records; and 
statements submitted by the Veteran have been associated with 
the claims file.  The Veteran was afforded two VA 
examinations regarding the issue on appeal.  The Veteran was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The Veteran did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that have not been obtained.  He was given ample time in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
The Veteran was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).\

Merits of the Increased Evaluation Claim

Initially, the Board notes that the Veteran's claims file 
contains no rating decision granting service connection for 
the Veteran's hypertension disability, and the earliest 
rating decision pertaining to his service-connected 
hypertension disability is an April 2004 rating decision, 
which, as mentioned, continues a noncompensable evaluation 
for the Veteran's hypertension disability.  The Veteran's 
claim fails to indicate whether he is seeking an increase in 
his initial evaluation or whether his condition has worsened.  
See February 2003 Hand-Written Statement from the Veteran 
(Claim).  However, review of the Veteran's notice of 
disagreement and substantive appeal (VA Form 9) indicates 
that he is taking medication for his high blood pressure and 
his "condition will increase" without such medication.  
Thus, the Board construes the Veteran's claim as an increased 
evaluation claim due to worsening of the condition.

The Veteran is currently assigned a 10 percent disability 
evaluation, effective March 1, 1984, for his service-
connected hypertension disability.  See March 2009 Rating 
Decision.  Applicable law provides that absent a waiver, a 
claimant seeking a disability evaluation greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB, 6 Vet. App. at 38.  The Veteran 
has not withdrawn the appeal as to the issue of a disability 
evaluation greater than that assigned, and the issue 
therefore remains in appellate status.         

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The Board notes that while this case was in appellate status, 
the Diagnostic Code regarding hypertension was amended.  71 
Fed. Reg. 52,457-60 (Sept. 6, 2006).  Effective October 6, 
2006, a note was added after the rating criteria of 
Diagnostic Code 7101 concerning separate evaluations of 
hypertension and other heart diseases.  Because the Veteran 
is already separately service-connected for hypertensive 
heart disease, this change to the regulation is inapplicable 
to the appeal at hand.  See April 2004 Rating Decision.
  
Under Diagnostic Code 7101, a 10 percent evaluation under 
Diagnostic Code 7101 is warranted where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, and a minimum of 10 percent is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Where there is a diastolic pressure of 
predominantly 120 or more, a 40 percent evaluation will be 
assigned. A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2008).

Review of the medical evidence of record reveals that the 
Veteran's hypertension does not warrant an evaluation in 
excess of 10 percent under Diagnostic Code 7101.  In this 
regard, the medical evidence of record indicates that the 
appellant has been prescribed blood pressure medication for 
the past several years.  See September 2003 Compensation and 
Pension (C&P) Examination Report; January 2009 C&P 
Examination Report.  
        
Other evidence relevant to the severity of the Veteran's 
hypertension includes a September 2003 C&P Examination 
Report.  According to such report, the Veteran's blood 
pressure readings on examination were 120/85 (sitting); 
120/78 (supine); and 110/80 (standing).  The examiner 
indicated that the Veteran was on continuous anti-
hypertensive medication.  

According to private treatment records dated June 2003 to 
November 2005, blood pressure readings were: 120/74 (June 13, 
2003), 150/92 (right arm; September 28, 2005), 155/100 (left 
arm; September 28, 2005), 155/94 (September 30, 2005), 
163/104 (October 4, 2005), 179/111 (October 11, 2005), 
173/110 (October 12, 2005), 160/70 (November 1, 2005).  See 
June 2003 Neurology Treatment Note, Hanua Health Clinic; 
September 2005 to October 2005 5-Day Blood Pressure Check, 
Hanua Health Clinic; November 2005 Private Treatment Report 
(Dr. M.O.). 

The Veteran underwent another C&P examination on January 
2009, the Veteran's blood pressure readings were 136/94 
(sitting); 138/86 (supine); and 134/84 (standing).  Diagnosis 
was systemic atrial hypertension, continuously treated and 
currently sufficiently controlled by continuous medication.  
See January 2009 C&P Examination Report.  

On review, the Board finds that the Veteran is not entitled 
to an evaluation in excess of 10 percent for his service-
connected hypertension.  Based on the above-medical findings, 
the Veteran's diastolic pressure has been 110 or more only on 
two occasions over two days; and his systolic pressure has 
been no worse than 179.  As there is no evidence of diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more, the Board finds that the objective 
evidence of record does not support the assignment of a 20 
percent evaluation for hypertension under Diagnostic Code 
7101.  Accordingly, the Board finds that an evaluation in 
excess of the currently assigned 10 percent for hypertension 
is not warranted.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

As the preponderance of the evidence is against the Veteran's 
increased evaluation claim for hypertension, the reasonable 
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected disability may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected hypertension disability has presented such 
an unusual or exceptional disability picture at any time as 
to require consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b).  In this case, the evidence 
of record does not indicate the Veteran is frequently 
hospitalized for his service-connected hypertension 
disability, or that the hypertension disability caused marked 
interference with employment. 








	(CONTINUED ON NEXT PAGE)





Further, the evidence fails to show that the disability 
picture created by the hypertension disability is exceptional 
or unusual.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.  


ORDER

Entitlement to an increased evaluation in excess of 10 
percent disabling for service-connected hypertension is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


